Citation Nr: 1718280	
Decision Date: 05/25/17    Archive Date: 06/05/17

DOCKET NO.  10-40 831	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a seizure disorder.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Alhinnawi, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1974 to May 1976.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

In the course of this appeal, the Veteran has asserted that she has a seizure disorder resulting from head trauma from in-service domestic abuse or secondary to service-connected anxiety disorder with PTSD features.  In a January 2014 VA examination report, the examiner indicated that the Veteran had no findings, signs, or symptoms attributable to epilepsy activity.  The examiner also stated that the Veteran did not have a seizure disorder, and that it was less likely as not that the Veteran had a seizure disorder related to anxiety or PTSD.

In a November 2016 ambulatory EEG report, the Veteran's private neurologist, Dr. M.S., diagnosed left temporal epileptiform activity.  Dr. M.S. stated that the presence of left temporal seizures was suggestive of partial epilepsy and increased the risk for complex partial seizures with or without secondary generalization.  In a March 2017 statement, the Veteran's private psychiatrist, Dr. P.M., stated that the Veteran suffered from severe generalized anxiety/panic disorder, which led the Veteran to have acute blackouts/confusional states and seizure activity.

The Board finds that a VA examination is necessary to clarify the etiology of the Veteran's potential seizure disorder.  There is competent evidence that the Veteran may have a seizure disorder associated with an in-service incident or service-connected disability, but there is insufficient competent medical evidence to adjudicate the Veteran's claim.  The January 2014 VA examination was prior to the November 2016 report from Dr. M.S. indicating potential partial epilepsy, and the examiner's opinion as to secondary service connection does not address aggravation or provide a rationale.  See El-Amin v. Shinseki, 26 Vet. App. 136 (2013).  Similarly, Dr. P.M.'s opinion as to secondary service connection provided no rationale.  Based on the foregoing, a new VA examination is necessary.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Accordingly, the case is REMANDED for the following action:

1. Identify and obtain any outstanding VA treatment records.  Any additional treatment records identified by the Veteran should be obtained and associated with her claims file.  If such efforts yield negative results, a notation to that effect should be inserted in the file.

2. Schedule the Veteran for an appropriate VA examination with a suitably qualified medical professional to determine whether the Veteran suffered from a seizure disorder (residual of a TBI) at any time during the relevant appeal period.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The Veteran's claims file and a copy of this remand must be made available to the examiner for review, and the examiner must specifically note on the report whether such files were reviewed in connection with this examination.

The examiner should specifically provide or rule out a diagnosis of a seizure disorder.  The opinion should include discussion of a November 2016 ambulatory EEG report finding left temporal epileptiform activity.

If a seizure disorder is identified, the examiner should answer the following questions:

a) Is it at least as likely as not that a seizure disorder was a residual of a TBI?

b) Is it at least as likely as not that a seizure disorder was caused or aggravated by the Veteran's service-connected anxiety disorder with PTSD features?

The term 'at least as likely as not' does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of the conclusion as it is to find against it.

The examiner must include in the examination report the rationale for any opinion expressed.  However, if the examiner cannot respond to the inquiry without resort to speculation, he or she should so state, and further explain why it is not feasible to provide a medical opinion.

3. Then, readjudicate the Veteran's claim of service connection for a seizure disorder.  If the benefits sought on appeal are not granted in full, issue a supplemental statement of the case and allow the appropriate time for response.  Then return the claim to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252, only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




